                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 JOSEPH L. BURNS,                                    §
                                                     §
                 . Plaintiff,                        §
 v.                                                  §
                                                     §              EP-17-CV-00264-DCG
 KIRSTJEN NIELSEN, Secretary, U.S.                   §
 Department ofHomeland Security,                     §
                                                     §
                  Defendant.                         §

                            MEMORANDUM OPINION AND ORDER

        Presently before the Court is Defendant Chad F. Wolr s 1 ("Secretary") "Motion for

Summary Judgment" (ECF No. 22), as substituted by his "Substituted Motion for Summary

Judgment" (ECF No. 31). Also, before the Court is United States Magistrate Judge Anne T.

Berton's Report and Recommendation (ECF No. 40) ("R&R") on the Secretary's motion. For

the reasons that follow, the Court ACCEPTS IN PART and REJECTS IN PART the

magistrate judge's R&R, and it GRANTS IN PART and DENIES IN PART the Secretary's

motion.

                                        I. BACKGROUND

A. Factual Background2

        Plaintiff Joseph L. Burns is a Field Technology Officer ("FTO") Telecommunications

Specialist who began working for the United States Customs and Border Protection ("CBP") on



        1 Chad    F. Wolf, Acting Secretary of the United States Department of Homeland Security, is the
successor in office to Kirstjen Nielsen. Mr. Wolf was named Acting Secretary on November 13, 2019. In
accordance with Federal Rules of Civil Procedure 25(b), Mr. Wolf is hereby automatically substituted as
a party in this litigation for the previous officeholder.
       2Because of the summary judgment stance, this recitation takes facts in the light most favorable
to Bums. Starnes v. Wallace, 849 F.3d 627, 630 n.l (5th Cir. 2017).
August 12,2012. 3 As an FTO, Plaintiff is responsible for maintaining sensors and sensor

repeaters, and assisting with other radio and video systems ("RVS"). 4 FTO job duties include

climbing tall ladders, RVS poles, water and radio towers. 5 FTOs receive "hazard pay"

(additional25% of base pay) for each day their duties require them to climb a tower. 6 When

FTOs climb towers, they do so in teams of two; one of the duties of a tower climber is to rescue

his partner in the event something happens to the partner. 7

       Burns has suffered from migraines since 1998 and from lumber spine puncture with back

pain since 2002. 8 Throughout his employment with CBP, Bl:lills has been capable of performing

his job as an FTO, has not had any safety issues, and has never sought a reasonable

accommodation. 9

       Marcus Yrrobali is Bums's current supervisor, and Richard Apodaca was his prior

supervisor. 10 Prior to becoming Bums's supervisor in December 2015, Yrrobali was an FTO and

Burns's colleague. 11 During Yrrobali's transition into his role as supervisor, Apodaca informed

Yrrobali that some of Bums's co-workers had some concerns about Bums's migraine




       3    Pl.'s Resp. to Def.'s Proposed Undisputed Facts~ 1, ECF no. 25-2.

       4
            Jd ~ 3.
       5
            Id ~ 4.
       6
           /d.~ 5.

       7
            /d.~ 4.

       8    Def. 's Resp. to Pl.'s Proposed Undisputed   Facts~   6, ECF No. 32.
       9
            Pl.'s Resp. to Def. 's Proposed Undisputed Facts~ 52.
       10
            ld, 7.
       11   Jd ,, 8-9.


                                                     -2-
headaches. 12 Prior to Yrrobali's transition·, Apodaca and Yrrobali each knew that Burns suffered

from migraine headaches. 13 According to Apodaca, the co-worker~' safety concerns were

brought to his attention by his then secretary, Jeanie Molinar. 14 Molinar, who has since retired,

disputes Apodaca's account. 15 Yrrobali did not confirm with Molinar or any other employee

about who had raised the concerns. 16 None of Burns's RVS team members stated that they ever

reported any concerns to Apodaca or Molinar regarding Burns. 17

       Yrrobali sought guidance from his supervisor, Victor Fernandez, on how to address' the

safety concerns Apodaca brought to his attention. 18 Fernandez directed Yrrobali to seek

guidance from Maria Benn with CBP's Labor and Employee Relations (LER). 19 LER

specialists, such as Benn, are the human resource specialist for CBP.20

       On March 14,2016, Yrrobali sent an email to Benn regarding his safety concerns, and

those Apodaca brought to his attention, about Bums ("March 14, 2016 email").21 The parties

dispute whether some ofYrrobali's statements in the email are false and the sources wherefrom

Yrrobali implicitly claimed to have learned the information he provides in the email about Bums.


       12   Id ,-r 10; see also Def.'s Ex. 6 at 5, ECF No. 22-8.
       13   Def.'s Ex. 2 at 13, ECF No. 22-4; Def.'s Ex. 6 at 9.

       14
            Pl.'s Resp. to Def.'s Proposed Undisputed Facts~ 11.

       15   Id ,-r 19.
       16
            Id ,-r 18.
       17
            Def. 's Resp. to Pl.'s Proposed Undisputed Facts~ 34,
       18   Pl.'s Resp. to Def.'s Proposed Undisputed Facts ,-r 12.
       19
            Id. ~ 15.
       20
            Id,-ri6.
       21   Pl.'s 2nd Set ofExs. at 69, ECF No. 26-2.


                                                       -3-
In response, Benn advised Yrrobali to prohibit Burns from climbing until Burns provided

medical documentation regarding his medical conditions and medications. 22

       On Apri16, 2016, Yrrobali issued a letter to Bums (hereinafter, the first letter or April6,

2016letter), restricting him from climbing until Burns submitted medical documentation from

his physicians.23 The letter asked Burns's physician to provide a litany of information on, inter

alia, diagnosis of Bums's conditions and impairments, the impact they were having on his life

activities, and whether he was "a danger to yourself or others." 24 The stated purpose of the letter

was to evaluate Burns's ability to perform the hazardous duty portion (tower climbing) of your

official duties of a telecommunications specialist. 25

       On April27, 2016, Bums provided Yrrobali a letter from Dr. Robbie Rampy. 26 In his

letter, Dr. Rampy's stated that Bums has chronic migraine headaches and degenerative disc

disease of the lumbar spine. He stated: "Some of his medications can cause drowsiness[,] and it

is not recommended that he climb a tower when he is drowsy." In addition, Rampy stated that

while Bums did not appear to be a danger to himself or others, but because Rampy is not a

behavioral health specialist, he could not comment, without resorting to speculation.

       LER forwarded Dr. Rampy's letter to CBP's Medical Fitness Branch (MBF), which,

upon review, informed Benn on May 5, 2016, that the letter was inadequate to determine if

Burns could safely resume his hazardous duties and further recommended a request for




       22   Pl.'s Resp. to Def.'s Proposed Undisputed Facts~ 20; Pl.'s 2nd Set ofExs. at 72.
       23   Pl.'s 2nd Set ofExs. at 72-73.

       24Jd.

       25Jd

       26   Jd. at 75.


                                                    -4-
additional information while continuing to restrict Burns to nonhazardous duties. 27 On August

22, 2016, Yrrobali issued a second letter to Bums (hereinafter, the second letter or August 22,

2016letter), informing Bums that Dr. Rampy's letter was insufficient and requesting additional

medical information. 28 The letter requested description of Bums's current medical status and use

of sedating medications; and an opinion on whether his medical conditions and medications are

likely to impede his ability to engage in hazardous activities, such as climbing heights,

crouching/crawling, and so on.

       After receiving the second letter, Bums sought informal Equal Employment Opportunity

(EEO) counseling in late A~gust 2016. 29 In early September 2016, Burns and Yrrobali discussed

the possibility of B~s continuing to inform his team when he could not climb, as he had done

since 2012, as a possible resolution to the ongoing requests for medical documentation.30 The

parties dispute whether Burns also suggested that he inform Yrrobali when he has taken his

medications and could not climb.31

       On September 14,2016, after consultation with Benn and Fernandez, Yrrobali served

Bums a third letter (hereinafter, the third letter or September 14, 2016 letter), rescinding the

second letter's requests for additional medical documentation. It instead prohibited Burns from

climbing when he has taken the prescribed medications Dr. Rampy referenced in his letter. 32 It




       27
            Pl.'s Resp. to Def. 's Proposed Undisputed Facts, 30.
       28
            /d., 32; Pl.'s 2nd Set ofExs. at 89.
       29
            Pl.'s Resp. to Def. 's Proposed Undisputed Facts, 34.
       30
            See id, 35.

       3t   Id

       32
            Pl.'s Resp. to Def.'s Proposed Undisputed Facts, 37. Pl.'s 2nd Set ofExs. at 93.


                                                    -5-
further instructed Burns to immediately notify his supervisor when he has taken such

medications.

       On September 22, 2016, CBP notified Bums of the conclusion of the EEO counseling

and his right to file an EEO complaint. 33 On September 30, 2016, Burns filed a formal EEO

complaint of discrimination. 34 On May 26, 2017, the Department of Homeland Security's Office

for Civil Rights and Civil Liberties issued its Final Agency Decision on his administrative

complaint.35

B. Procedural Background

       On August 24, 2017, Burns brought the instant lawsuit against the Secretary. In his

judicial complaint, he alleges that the CBP violated § 501 of the Rehabilitation Act of 1973

("RA"), 29 U.S.C. § 791, "by harassing and requiring Bums to provide medical documentation

based on a disability while other 0391 Telecommunications Specialist are not required to provide

medical documentation." Compl. ~ 12, ECF No. 1.

       On April4, 2019, the Secretary filed his "Motion for Summary Judgment," seeking

summary judgment on all of Burns's claims, and on May 31, 2019, the Secretary filed his

"Substituted Motion for Summary Judgment." The briefing on the motion was completed on

June 21,2019. In July 2019, the Court referred the Secretary's motion to United States

Magistrate Judge Anne T. Berton for a report and recommendation to the Court pursuant to 28

U.S.C. § 636(b)(1)(B). In August 2019, the magistrate judge issued her R&R, wherein, she

recommended that the Secretary's motion be granted in part and denied in part. In September



       33
            Pl.'s Resp. to Def.'s Proposed Undisputed Facts~ 39.
       34
            Id. ~ 40.
       35
            Def.'s Ex. 3, ECF No. 22-5.


                                                    -6-
2019, the Secretary filed his written objections to the R&R. Def. 's Objs. to R&R, ECF No. 43.

Burns did not file any objection to the R&R.

                                         II. STANDARD

A. Standard for Reviewing Report and Recommendations

       When a party files timely written objections to a magjstrate judge's report and

recommendation, the district judge must "make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made." 28

U.S.C. § 636(b)(l); see also Fed. R. Civ. P. 72(b)(3); United States v. Raddatz, 447 U.S. 667,

676 (1980) ("[l]n providing for a 'de novo determination,' rather than de novo hearing, Congress

intended to permit whatever reliance a district judge, in the exercise of sound judicial discretion,

chose to place on a magistrate's proposed findings and recommendations."). After completing

its review ofthe·report, the district judge "may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1); see also

Fed. R. Civ. P. 72(b)(3).

       As to other portions-that is, the unobjected-to portions-of the magistrate judge's report

or when a party does not file written objections, the district judge applies a "clearly erroneous,

abuse of discretion and contrary to law" standard of review. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989). ·A finding "is clearly erroneous if the court 'is left with the definite

and firm conviction that a mistake has been committed."' Alphonse v. Arch Bay Holdings,

L.L.C., 618 F. App'x 765, 768(5th Cir. 2015) (quoting Anderson v. City ofBessemer City, 470

u.s. 564, 573 (1985)).




                                                 -7-
B. Standard for Summary Judgment

        Summary judgment is appropriate when "the. movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). "A genuine dispute of fact exists when evidence is sufficient for a reasonable

jury to return a verdict for the non-moving party, and a fact is material if it 'might affect the

outcome ofthe suit."' Willis v. Cleco Corp., 749 F.3d 314,317 (5th Cir. 2014) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986))). In deciding whether a genuine dispute as to

material fact exists, a trial court considers all of the evidence in the record and "draw[s] all

reasonable inferences in favor of the nonmoving party," but "refrain[s] from making credibility

determinations or weighing the evidence." Turner v. Baylor Richardson Med. Ctr., 476 F.3d

337, 343 (5th Cir. 2007) (citation and internal quotation marks omitted). Instead, the court "only

'give[s] credence· to the evidence favoring the nonmovant [and] that evidence supporting the

moving party that is uncontradicted and unimpeached, at least to the extent that that evidence

comes from disinterested witnesses."' Orr v. Copeland, 844 F.3d 484, 490 (5th Cir. 2016)

(second alteration in original) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150-51 (2000)).

       Procedurally, the party moving for summary judgment "bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact." E. E. 0. C.

v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014) (alterations in original) (quotation marks

and citation omitted). When the nonmoving party will bear the burden of proof at trial, the

moving party may satisfy this responsibility by "point[ing] out the absence of evidence

supporting the nonmoving party's case." Latimer v. Smithkline & French Labs., 919 F.2d 301,




                                                 -8-
303 (5th Cir. 1990); see also Boudreaux v. Swift Transp. Co., 402 F.3d 536, 544-45 (5th Cir.

2005).

         If the moving party succeeds, "the onus shifts to the nonmoving party to go beyond the

pleadings and by her own affidavits, or by the depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is a genuine issue for trial." LHC

Grp., 773 F .3d at 694 (internal quotation marks and citation omitted). However, the nonmoving

party "cannot defeat summary judgment with conclusory allegations, unsubstantiated assertions,

or only a scintilla of evidence." Davis v. Fort Bend Cty., 765 F.3d 480, 497 n.20 (5th Cir. 2014)

(quotation marks and citation omitted).

                                       III. DISCUSSION

         The magistrate judge recommended granting the Secretary's motion for summary as to

Burns's retaliation claim, concluding that Burns failed to exhaust administrative remedies for

such a claim. R&R at 23, ECF No. 40. No objection was filed against that recommendation.

Finding that the magistrate judge's findings and conclusions were not clearly erroneous and

contrary to law, the Court accepts the magistrate's recommendation on the retaliation claim.

         As to Burns's (A) improper medical inquiry claim, (B) disability discrimination claim,

and (C) hostile work environment claim, the magistrate judge recommended that the Secretary's

motion be denied. The Secretary objects. Below, the Court addresses each claim, in tum.

A. Improper medical Inquiry Claim

         The RA incorporates by reference many of the prohibitions on employment

discrimination of Title I of the Americans with Disabilities Act ("ADA"), including [42 U.S.C.]

§ 12112(d)(4)(A)'s medical inquiry prohibition. Taylor v. City ofShreveport, 798 F.3d 276,283

(5th Cir. 2015). Section 12112(d)(4)(A) provides:




                                                -9-
         A covered entity shall not require a medical examination and shall not make
         inquiries of an employee as to whether such employee is an individual with a
         disability or as to the nature or severity of the disability, unless such examination
         or inquiry is shown to be job-related and consistent with business necessity.

A plaintiff, however, need not establish that he has a disability to prevail on a claim for an

improper medical inquiry under this ADA provision. Taylor, 798 F.3d at 284; see also Williams

v. FedEx Corp. Servs, 849 F.3d 889, 901 (lOth Cir. 2017) ("The provision applies to all

employees, and a plaintiff need not prove that he is disabled.").

         Before addressing the merits of Burns's medical inquiry claim, the Court addresses two

procedural matters. The magistrate judge found that (a) Burns's Complaint alleged a'claim for

improper medical inquiry, id at 25, and (b) Burns exhausted his administrative remedies on his

medical inquiry claim, R&R at 24. The Secretary objects to these findings. Def. 's Objs. to R&R

at 16. Below, the Court addresses each in turn.

1. Procedural Matters

         (a) Failure to Plead in Complaint

         The Secretary argues that Burns failed to include the improper medical inquiry claim in

his Complaint, and therefore, this claim should be dismissed. Def.' s Reply to MSJ at 28-29,

ECF No. 32; see also Def.'s Objs. to R&R at 16 ("A claim which is not raised in the complaint

but, rather, is raised only in response to a motion for summary judgment is not properly before

the court." (quoting Cutrera v. Bd ofSupervisors ofLouisiana State Univ., 429 F.3d 108, 113

(5th Cir. 2005))).

         In his Complaint, Burns claims that the CBP violated the RA by, among others,

"requiring Burns to provide medical documentation based on a disability while other 0391

Telecommunications Specialist are not required to provide medical documentation." Compl.

~   12. On its face, this allegation suggests a disparate treatment claim for requesting medical



                                                 -10-
 information on the basis of disability. The Court briefly pauses here to address the nature of

 such a claim and how it relates to§ 12112(d)(4)(A).

         Such a disparate treatment claim is properly brought under 42 U.S.C. § 12112(d)(l), a

 different subsection that provides that "[t]he prohibition against discrimination as referred to in

 subsection (a) [i.e., 42 U.S.C. § 12112(a)] shall include medical examinations and inquiries."36

 Thus, an improper medical examination or inquiry "may constitute a form of employment

 discrimination under the ADA." Taylor, 798 F.3d at 282 (citing§ 12112(d)(1)); see also

· Fredenburg v. Contra Costa Cty. Dept. ofHealth Servs., 172 F .3d 1176, 1181 (9th Cir. 1999)

 ("Subsection (d)(1) provides a general prohibition against using medical examinations to

 discriminate; subsections (d)(2) through (d)(4) provide more detailed guidelines as to what is and

 is not allowed."); Harrison v. Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206, 1213 (11th Cir.

 2010) ("[O]ne way a disabled plaintiff could meet his prima facie case of discrimination [under

 § 12112(d)(l)] would be by showing that his employer discriminated against him by ... making

 a[n] ... improper medical inquiry in violation of subsection (d)[,]" which includes, among

 others,§ 12112(d)(4)(A).).37

         Therefore, an employer may be liable for making medical inquiries directed at its

 employees under either§ 12112(d)(4)(A) or§ 12112(d)(l). Whereas§ 12112(d)(4)(A) does not




        36 See also 42 U.S.C. § 12112(a) ("No covered entity shall discriminate against a qualified
 individual on the basis of disability in regard to job application procedures, the hiring, advancement, or
 discharge of employees, employee compensation, job training, and other terms, conditions, and privileges
 of employment.").
        37
            See also Diggs v. Burlington N. & Santa Fe Ry. Co., 742 F. App'x 1, 4-5 (5th Cir. 2018)
 (finding that the employer's return-to-work medical inquiry pursuant to its general policy was proper
 under the ADA, and further finding no pretext because "[t]here is no evidence that the policy was applied
 differently as to [the employee], such as his being made to provide more information than were others" on
 the basis of the employee's disability).



                                                   -11-
require plaintiff to assert that he "has a disability to contest an allegedly improper medical

inquiry or medical examination," Taylor, 198 F.3d at 284, § 12112(d)(1) does, Harrison, 593

F.3d at 1213 ("[B]ecause § 12112(d)(1) expressly incorporates§ 12112(a)'s prohibition of

discrimination against 'qualified individuals [on the basis of] disabilit[y],' ... to maintain an

action for discrimination itself, a plaintiff must be disabled under the ADA.").

        With that background on the relevant statutory provisions, the Court returns to Burns's

Complaint. Burns also alleges that on April 6, 2016, he was issued a letter requesting medical

documentation to evaluate his ability to climb, and after Burns provided a letter from his doctor,

Burns was issued a second letter stating that the doctor's letter was insufficient and requesting

additional medical information. Compl. ,, 8-9. These factual allegations, together with his

statement of claim, Claim , I2, gave "fair notice" to the Secretary that Burns also sought relief

under§ I21I2(d)(4)(A), and "his allegations, which specifically referred to ... medical

inquiries, were more than speculative." Harrison, 593 F.3d at12I4-15; see also Smith v. Barrett

Daffin Frappier Turner & Engel, L.L.P., 735 F. App'x 848, 854 (5th Cir. 2018) ("It bears

emphasizing that factual allegations alone may state a claim for relief-even without referencing

the precise legal theory (or statute) upon which the plaintiff seeks relief."); Skinner v. Switzer,

562 U.S. 521, 530 (2011) ("[U]nder the Federal Rules of Civil Procedure, a complaint need not

pin plaintiffs claim for relief to a precise legal theory[,]" or provide "an exposition of his legal

argument."); cf. Johnson v. City ofShelby, Miss., 514 U.S. 10, II (20I4) ("Federal pleading rules

.... do not countenance dismissal of a complaint for imperfect statement of the legal theory

supporting the claim asserted."). The Court holds that Burns alleged a claim for improper

medical inquiry under§ 121I2(d)(4)(A).




                                                -12-
       (b) Failure to Exhaust

       Next, the Secretary argues that Plaintiff's improper medical inquiry claim falls outside

the scope of the EEO investigation, and therefore, it should be dismissed for failure to exhaust

administrative remedies. Def. Reply to MSJ at 28.

       "[T]he 'scope' of the judicial complaint is limited to the 'scope' of the EEOC

investigation which can reasonably be expected to grow out of the charge of discrimination."

McClain v. Lufkin Indus., Inc., 519 F.3d 264,274-75 (5th Cir. 2008) (internal quotes omitted).

A "lawsuit may include allegations like or related to allegations contained in the EEOC charge

and growing out of such allegations during the pendency of the case before the Commission."

Id at 273 (alterations and internal quotes omitted). "[T]his court construes an EEOC complaint

broadly but in terms of the administrative EEOC investigation that can reasonably be expected to

grow out of the charge of discrimination." Id (internal quotes omitted).

       In his EEO charge, Bums stated that he was "required to provide medical documentation

based on a disability while other 0391 Telecommunications Specialist are not required to provide

medical documentation." Def.'s Ex. 1 at 39 (emphasis added), ECF No. 22-3. He listed the

dates of all three Yrrobali letters (two of which requested medical documentation) as the dates on

which discriminatory actions occurred. Therefore, liberally construing Bums's EEO charge, an

investigation into an improper medical inquiry claim under§ 12112(d)(4)(A) would reasonably

be expected to grow out of the charge. This reading of the charge "is confirmed by the actual

scope of the EEO[] 's investigation, which is clearly pertinent to ~ exhaustion inquiry."

McClain, 519 F.3d at 274. Although the Final Agency Decision did not separately analyze an

improper medical inquiry claim, it did analyze the business necessity defense to a §

12112(d)(4)(A) claim. Def.'s Ex. 3 at 8 (citing 29 C.F.R. § 1630.14(c)). In other words, the




                                               -13-
EEO investigated a claim under§ 12112(d)(4)(A). The Court therefore concludes that as to

Bums's improper medical inquiry claim under§ 12112(d)(4)(A), exhaustion was satisfied.

2. Merits oftlle Improper Medica/Inquiry Claim38

        (a) Prima Facie Case

        A plaintiff asserting a claim under§ 12112(d)(4)(A) "must show (1) that he is an

employee of the defendant-employer, and (2) that the defendant-employer required him to

undergo a medical examination or made a disability-related inquiry of him." Williams, 849 F.3d

at 901. A medical inquiry is disability-related, and therefore, is sufficient to trigger the




        38
         The Court notes that the parties, as well as the magistrate judge, analyzed Burns's
§ 12112(d)(4)(A) improper medical inquiry claim under the burden shifting McDonnell-Doug/as
framework. As one district court noted:

        The ADA provision on prohibited inquiries, however, stands alone so that a prohibited
        inquiry in and of itself may be a violation. See 42 U.S.C. § 12112(d)(4)(A) . . . .
        Consequently, a prohibited inquiry claim, unlike a general discrimination claim, does not
        necessarily implicate the analysis ... of legitimate nondiscriminatory reasons and the
        possibility that they are pretextual.

Gonzales v. Sandoval Cty., 2 F. Supp. 2d 1442, 1445 (D.N.M. 1998); accord Fountain v. New York State
Dept. ofCorr. Servs., 190 F. Supp. 2d 335, 339 (N.D.N.Y. 2002) ("A prohibited inquiry claim does not
necessitate the same analysis of legitimate non-pretextual reasons for the inquiry that a general
discrimination claim would."), aff'd in part, vacated in part on other grounds sub nom. Conroy v. New
York State Dept. ofCorr. Serv., 333 F.3d 88 (2d Cir. 2003); see also Harrison v. Benchmark Elecs., Inc.,
No. CV-07-J-815-NE, 2008 WL 11379974, at *7 n.11 (N.D. Ala. Oct. 16, 2008) ("Although argued by
the plaintiff, none of the cases the court has found concerning medical inquiries in violation of the ADA
apply the burden shifting McDonnell Douglas framework."), rev 'don other grounds sub nom. Harrison,
593 F.3d 1206.

         Insofar as§ 12112(d)(4)(A) applies whether or not a plaintiff has a disability, Taylor, 198 F.3d at
284, and further that whether a medical inquiry was ''job-related and consistent with business necessity"
is an "objective" inquiry that does not turn on the decisionmaker' s "subjective motivations" for requesting
the medial information, Hannah P. v. Coats, 916 F.3d 327,339 (4th Cir. 2019), the Court agrees with
these courts and declines to apply the McDonnell-Doug/as burden-shifting framework in ruling on the
merits of Bums's stand-alone claim for improper medical inquiry under§ 12112(d)(4)(A).



                                                   -14-
protection under Title I of the ADA (and by extension,§ 501 of the RA), if the inquiry "may

tend to reveal an employee's disability." Conroy, 333 F.3d at 95 (ADA Title I case). 39

        Here, in the April 6, 2006 letter, Yrrobali asked Burns's physic.ian to provide, inter alia,

diagnosis of Burns's conditions and impairments, and further, the impact they have on his life

activities, both on and off the job. Pl.'s 2nd Set of Exhibits at 72. In the August 22, 2006letter,

Yrrobali asked Burns's physician to provide a description of Burns's use of sedating medication,

and his opinion as to whether Burns's medical conditions and use of sedating medications are

likely to    imp~de   his ability to engage in physical activities including, but not limited to,

climbing, crouching, and carrying. Id at 89. A reasonable jury could conclude that the

information requested in these letters would tend to reveal Bums's disability. The Court

concludes that Burns had made out a prima facie case on his improper medical inquiry claim.

        (b) Business Necessity

        "Even if the plaintiff makes the required showing, the employer may avoid liability by

demonstrating that the medical examination or disability-related inquiry was job-related and

consistent with business necessity." Williams, 849 F.3d at 901. "Business necessity is an

affirmative defense"; therefore, the employer bears the burden of demonstrating business

necessity. Taylor, 198 F.3d at 286; Brownfield v. City of Yakima, 612 F.3d 1140, 1146 (9th Cir.

201 0). Whether the medical inquiry was ''job-related and consistent with business necessity" is

an "objective" inquiry. Hannah P., 916 F.3d at 339; Tice v. Ctr. Area Transp. Auth., 247 F.3d

506, 518 (3d Cir. 2001); Brownfield, 612 F.3d at 1146. The Court "therefore do[es] not resolve


        39
           See also Taylor, 798 F.3d at 284-85 (implicitly approving Conroy's test for an ADA Title I
claim for improper medical inquiry brought, by reference, under§ 501 of the RA, but for such a claim
brought, by reference, under§ 504 of the RA, stating "an inquiry into an employee's medical condition
violates [§ 504 of] the [RA] only if it is 'intended to reveal or necessitates revealing a disability"' because
the causation standard under § 504, unlike that under § 50 I, is "solely on the basis of disability" (quoting
Lee v. City ofColumbus, Ohio, 636 F.3d 245, 255 (6th Cir. 2011))).


                                                     -15-
any dispute about what [Yrrobali' s] subjective motivations were" for the medical inquiry.

Hannah P., 916 F.3d at 339.

       "' [T]he business necessity standard is quite high, and is not to be confused with mere

expediency."' Conroy, 333 F.3d at 97 (alterations omitted) (quoting Cripe v. City ofSan Jose,

261 F.3d 877, 890 (9th Cir. 2001)). "[T]he individual who decides to [make the medical inquiry]

must have a reasonable belief based on objective evidence that the employee's behavior

threatens a vital function of the business." Kroll v. White Lake Ambulance Auth., 763 F.3d 619,

623 (6th Cir. 2014).

       According to the Secret~ry, Yrrobali's requests for medical information were consistent

with business necessity because in so requesting, Yrrobali was addressing safety concerns

brought to him by a fellow supervisor, i.e., Apodaca, relating to Bums's ability to safely perform

tower climbing. Def. 's Reply to MSJ at 30; see also Conroy, 333 F.3d at 97 ("[B]usiness

necessities may include ensuring that the workplace is safe and secure.").

       An employer may make disability-related inquiries based on information learned from

another person, "if the information learned is reliable and would give rise to a reasonable belief

that the employee's ability to perform essential job functions will be impaired by a medical

condition or that s/he will pose a direct threat due to a medical condition." Equal Employment

Opportunity Comm'n, ;Enforcement Guidance: Disability-Related Inquiries & Medical

Examinations of E~ployees Under the Americans With Disabilities Act (ADA) (2000), 2000

WL 33407181, at *8 [hereinafter, the EEOC Guidance]; see also Diggs, 742 F. App'x at 3-4

(approvingly citing to the EEOC Guidance for other propositions).

       Apodaca testified in his deposition that Molinar, then his secretary, told him that "some

of the guys have some concerns about [Bums's] headache." Def. 'sEx. 6 at 5. In tum, Apodaca




                                               -16-
relayed this information to Yrrobali, id; Def.'s Ex. 2 at 14 ("[Apodaca] mentioned, 'I do need to

bring to your attention that it has been voiced to me that there is some worry about Mr. Bums.")

(testimony ofYrrobali)-which, according to the Secretary, formed the basis ofhis belief that

Bums presented safety concerns. Apodaca assumed those "guys" were the ones who climb

towers with Bums. Def.'s Ex. 6 at 5.

       As Bums points out, Molinar in her deposition denied that she ever reported any safety

concerns about Bums to Apodaca. Def.'s Ex. 9 at 5, ECF No 22-9; see also Pl.'s Resp. to MSJ

at 38, ECF No. 25. She further denied having any conversation with any of Bums's team

members regarding safety concerns about Burns. Def.'s Ex. 9 at 5 ("To the best of my

recollection, I don't think anybody ever had concern about [Burns and safety]."). The record

reflects that Yrrobali never asked Molinar, Burns, or any of his co-workers about the alleged

safety concerns. Pl.'s Statement of Facts~ 34, ECF No. 25-3. Moreover, the record does not

reflect that Burns ever had any safety incidents while climbing towers in the past.

       Consequently, there exists a genuine dispute about whether Yrrobali's requests for

medical information were consistent with business necessity, precluding summary judgment.

B. Disparate Treatment Disability Discrimination Claim

       Bums' disparate treatment theory appears to be that CBP discriminated against him on

the basis of his disability by making the improper medical inquiry and by simultaneously

restricting him from climbing towers that resulted in loss of wages. Compl. ~ 12; see also Pl.'s

Resp. to MSJ at 18 ("The CBP's actions resulted in lost wages for Bums."); id ("None ofthe

other FTO' s are required to provide medical documentation .... "). As discussed, see Part

III.A.l(a), supra, the Court understands Bums to proceed under 42 U.S.C. § 12112(d)(1).




                                               -17-
        For a disparate treatment disability discrimination claim, the standard for determining

liability under§ 501 of the RA40 is the same as that under Title I of the ADA. 41 29 U.S.C. §

791(f); Pinkerton v. Spellings, 529 F.3d 513, 516-17 (5th Cir. 2008). Under Title I of the ADA,

a plaintiff alleging disability discrimination can either provide direct evidence of the

discrimination or rely on the McDonnell-Douglas42 burden-shifting framework. EEOC v. LHC

Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). Here, Bums is proceeding under McDonnell-

Douglas. Under the framework, the plaintiff must first establish a prima facie case of disability

discrimination. See id. If he is successful, then the defendant must articulate a legitimate,

nondiscriminatory reason for its actions. See id. Finally, the burden shifts back to the plaintiff to

show that CBP's proffered reason is pretext for discrimination. See id. "Under the ADA,

'discrimination need not be the sole reason for the adverse employment decision so long as it

actually plays a role in the employer's decision making process and has a determinative

influence on the outcome.'" Id at 696 (alterations omitted) (quoting Pinkerton, 529 F.3d at

519)); see also Pinkerton, 529 F.3d at 516 ("[T]he § 501 causation standard and the ADA

[causation] standard ... are equivalent[.]").


        40
            Whereas § 504 of the RA expressly prohibits an employer who is a recipient of federal funds
from "discriminat[ing]" against an "otherwise qualified individual with a disability," 29 U.S.C. § 794(a),
§ 501 of the RA, by its literal wording, merely requires federal agencies to "submit ... an affirmative action
program plan for the hiring, placement, and advancement of individuals with disabilities," 29 U.S.C. §
791(b). "[T]he 1978 amendments to the [RA] ... extended section 504's proscription against [disability]
employment discrimination to cover the activities of the federal government itself," and thereby
"established a private right of action, subject to the same procedural constraints (administrative exhaustion,
etc.) set forth in Title VII of the Civil Rights Act, in favor of section 501 claimants," Prewitt v. U.S. Postal
Serv., 662 F.2d 292,304 (5th Cir. Unit A Nov. 1981); see also de Ia Torres v. Bolger, 781 F.2d 1134, 1135
n.l (5th Cir. 1986) ("The Fifth Circuit has held that both sections 501 and 504 provide for a private cause
of action against the federal government for handicap discrimination.").
        41
          Title I of the ADA prohibits a private employer from discriminating against a "qualified
individual with a disability on the basis of that disability." 42 U.S.C. § 12112(a).
        42   411   u.s. 792 (1973).


                                                     -18-
        The Secretary objects to the magistrate ju~ge's findings that Bums has established a

prima facie case of disability discrimination, R&R at 15; Def. 's Objs. to R&R at 3, and that a

reasonable jury could conclude that the Secretary's articulated reason for the employment

decisions is pretextual, R&R at 15, 18; Def.'s Objs. to R&R at 3, 4.

1. Prima Facie Case

        To establish a prima facie discrimination claim under the ADA and by extension, under §

501 of the Rehabilitation Act, a plaintiff must prove: (1) that he has a disability; (2) that he was

qualified for the job; and (3) that he was subject to an adverse employment decision on account

ofhis disability, i.e., there was a "causal nexus," i.e., "causal connection," between the adverse

employment action and his disability. LHC Grp., Inc., 773 F.3d at 695, 697, 699 (brackets and

internal quotes omitted) (citing Zenor v. El Paso Healthcare Sys., Ltd., 176 F.3d 847, 853 (5th

Cir. 1999)); Rodriguez v. Eli Lilly & Co., 820 F.3d 759, 765 (5th Cir. 2016) (citing LHC Grp.,

Inc., 773 F.3d at 697). For purposes of the summary judgment motion, the Secretary assumes

that Bums satisfies the second element. See Substituted MSJ at 11, n. 5, ECF No. 31 The Court

therefore turns to the first and third elements.

        (a) Disability

        As relevant here, the ADA defines "disability," as "a physical or mental impairment that

substantially limits one or more of the major life activities of [an] individual,"43 42 U.S.C. §

12102(1)(A) (actual disability), and alternatively, as "being regarded as having such an



        43
           Major life activities "include, but are not limited to, caring for oneself, performing manual
tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,
reading, concentrating, thinking, communicating, and working." 42 U.S.C. § 12102(2)(A). "The inquiry
... is ... whether [Burns's] impairment substantially limits his ability 'to perform a major life activity as
compared to most people in the general population."' Cannon v. Jacobs Field Servs. N. Am., Inc., 813
F.3d 586, 591 (5th Cir. 2016) (quoting 29 C.F.R. § 1630.2(j)(l)(ii)).



                                                    -19-
impainnent,"44 42 U.S.C. § 12102(1)(C) (regarded-as disability); see also 29 U.S.C. § 705(9)(B)

(TheRA incorporates by references the ADA's definition of disability); id. § 705(20)(B) (same).

Burns claims that his migraine headaches qualify as disability under both subsections (A) and

(C) and his lumbar spine puncture with back pain qualifies as disability under subsection (A).

Pl.'s Resp. to MSJ at 12, 14, 16.

        (i) Actual Disability

        The magistrate judge concluded that a reasonable jury could find that Bums's migraine

headaches and lumbar spine puncture with back pain each constitutes actual disability. R&R at

12. The Secretary points out that the Veterans Administration's ("VA") disability designation is

done for purposes of the federal government's hiring preferences, not for purposes of

determining "disability" under the RA. See Def. 's Objs. to R&R at 3; see also Def. 's Reply to

MSJ at 5. He then argues that other than his VA designation, Burns has not been diagnosed as

"disabled" by any other medical provider. Def. 's Objs. to R&R at 3; but see Taylor v.

Phoenixville Sch. Dist., 184 F.3d 296, 311 (3d Cir. 1999) ("While the doctor's use of the term

'disabled' is not unusual, especially in the context of disability insurance, it is not an accurate

definition for the purposes of the ADA.... If there has ever been a legal term of art, 'disabled'

certainly qualifies."). In other words, the Secretary's argument is that Bums needed, but has

failed, to adduce evidence of his disabilities from a medical provider.




        44
          A plaintiff is "regarded as" being disabled if he "has been subjected to an action prohibited
under [the ADA] because of an actual or perceived physical or mental impairment whether or not the
impairment limits or is perceived to limit a major life activity." 42 U.S.C. § 12102(3)(A). The plaintiff
need not "show that the employer regarded him ... as being substantially limited in a major life activity,"
but "need only show that [his] employer perceived [him] as having an impairment and that it
discriminated against her on that basis." Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th
Cir. 2015) (internal quotes omitted).                          ·


                                                   -20-
       To be sure, "[t]he [VA] ratings[] ... are assessed pursuant to a standard entirely different

from that imposed by the [RA] (which incorporates the ADA standards), and are therefore

insufficient to create a genuine issue of fact that Plaintiff is disabled under the [RA]." Mosley v.

Potter, No. H-08-484, 2009 WL 3672830, at *4 & n.27 (S.D. Tex. Nov. 2, 2009) (collecting

illustrative cases). Contrary to the Secretary's argument, however, the record does include a

letter from Dr. Rampy, Burns's doctor, wherein the doctor states that Burns "has degenerative

disc disease ofthe lumbar spine and chronic migraine headaches." Pl.'s 2nd Set ofExs. 75.

That letter is probative on the existence of Bums's impairments45 that form the basis of his

"disabil[ities]" under the ADA. Moreover, as the magistrate judge correctly observed, Burns

does not simply refer to his medical diagnosis to prove his disability, he also adduced other

evidence, see,   e~g.,   Pl.'s 1st Set ofExs. at 2, ~~ 2-3; Pl.'s 2nd Set ofExs. at 58, 61, 63, 67, 75, to

demonstrate how his migraines and back pain limited multiple major life activities. R&R at 11-

12. The Secretary does not dispute this additional evidence the magistrate judge relied on it

reaching his conclusion. The Court concludes that that Burns has raised a genuine dispute of

material fact as to whether he is actually disabled.

        (i) Regarded-As Disability

        The magistrate judge concluded that there is a fact dispute as to whether Burns's

migraine was regarded-as disability, R&R at 13. The Secretary advances two arguments in

objecting to that conclusion.

       First, he argues that while Yrrobali was aware that Burns had migraine and would take

leave accordingly, that does not show that Yrrobali was "aware of any disability." Def.'s Objs.

to R&R at 3--4 (citing Yrrobali's testimony that "I didn't know of his disabilities, per se[.]"). The


       45
         A qualifying "impainnent" includes "[a]ny physiological disorder or condition" that affects,
among other body systems, neurological and musculoskeletal systems. 29 C.F.R. § 1630.2(h).


                                                     -21-
ADA Amendments Act of2008 ("ADAAA") "overrule[d) prior authority requiring a plaintiff to

show that the employer regarded him or her as being substantially limited in a major life

activity." Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th Cir. 2015) (internal

quotes and citation omitted). Under the ADAAA's definition of regarded-as disability, Bums

"need only show that [his] employer perceived [him] as having an impairment and that it

discriminated against her on that basis." Id.

        The Secretary does not otherwise dispute other evidence relied on by the magistrate

judge. R&R at 12-13. Under a similar set of evidence, the Fifth Circuit panel in Burton rejected

the employer's argument that it was "not aware [the employee] had a disability" and found "no

shortage of contrary evidence." Burton, 798 F.3d at 230-31 (evidence included, inter alia,

decisionmaker's testimony that he learned of the employee's job-related injury; evidence that

decisionmaker was aware she received medical treatment for the injury; decisionmaker's email

to the employee's immediate supervisor discussing how to handle health-related absences by the

employee; supervisors' e-mails discussing employee's health condition and referencing her need

"to sit down for a bit," "chest pains," and trouble breathing).

       Next, the Secretary argues-for the first time-that Bums has not pleaded that his

migraines are "not transitory." Def.'s Objs. to R&R at 3. The ADA provides that "impairments

that are transitory and minor" cannot form the basis of regarded-as disability. 42 U.S.C. §

12102(3)(B); see also id ("A transitory impairment is an impairment with an actual or expected

duration of 6 months or less."). However, "the 'transitory and minor' exception is an affirmative

defense, and 'as such, the employer bears the burden of establishing the defense."' Nunies v.

HIE Holdings, Inc., 908 F.3d 428,435 (9th Cir. 2018) (quoting 29 C.F.R. § 1630.2(1) and§

1630.15(f)); see also Babb v. Maryville Anesthesiologists P.C., 942 F.3d 308, 319 (6th Cir. 2019)




                                                -22-
(holding same). Consequently, Burns, as the plaintiff, is under no obligation to plead against a

possible affirmative defense. 46 The Court concludes that there is a fact dispute as to whether

Burns was regarded-as disabled.

        (b) Nexus: Adverse employment decision on account of disability

        The Secretary objects to the magistrate judge's finding that a reasonable jury could

conclude that the restrictions on tower climbing and the resulting loss of pay were adverse

employment actions based on Burns's disability. Bums argues, and the Secretary does not

dispute, that the CBP's actions resulted in loss of wages for Burns, in the form of, among others,

lost wages for tower climbing duties. 47 Def.'s Resp. to Pl.'s PUF ~ 11. The parties however

dispute whether there is a causal nexus between the adverse employment action and his

disability. See Pl.'s Resp. to MSJ at 14; Def.'s Reply to MSJ at 5-6.

        Burns argues that he was required to provide medical documentation because Yrrobali

had generalized fears about his migraine, his prescribed medications, and doctor's visits. Pl.'s

Resp. to MSJ at 19. Yrrobali testified he was aware that "there were a lot of incidences where

[Bums] would have incapacitating migraines," and that Bums took medications for his

migraines. Def.'s Ex. 2 at 21 (emphasis added), ECF No. 22-4. In the March 14,2016 email to

Benn, Yrrobali made several subjective statements about Bums's migraine headaches: for


        46
           See Jaso v. The Coca Cola Co., 435 F. App'x 346,351 (5th Cir. 2011) ("A plaintiff typically is
not required to plead, in the complaint, facts that negate an affirmative defense."); La Grasta v. First
Union Sec., Inc., 358 F.3d 840, 845 (lith Cir. 2004) ("[P]Iaintiffs are not required to negate an
affirmative defense in their complaint." (alterations and internal quotes omitted)); Braden v. Wai-Mart
Stores, Inc., 588 F.3d 585, 60 I n.l 0 (8th Cir. 2009) ("[A] plaintiff need not plead facts responsive to an
affirmative defense before it is raised.").
        47
            Pl.'s 2nd Set of Exs. at 72 ("Furthermore, as a matter of concern for your safety and of others,
you will refrain from hazardous duty functions (Tower Climbing) pending response from your
physician(s)/practitioner(s).") (April6, 2016letter from Yrrobali to Bums); id at 69 ("I ask this due to the
fact that this will affect his pay since our climbers receive 25% of their base pay extra for each day they
climb.") (March 14, 2016 email from Yrrobali to Benn).



                                                   -23-
example, he wrote that the safety concerns about Bums were due to his condition, the medication

he takes, and the side-effects from the medications that might be affecting his capacity to work,

demeanor, memory, and mental judgment while on the towers. Pl.'s 2nd Set ofExs. at 69. In

Yrrobali's first letter requesting medical information, Yrrobali asked for diagnosis of his

conditions and impairments, what impacts those impairments were having on his life activities,

and specific accommodation that would be effective for his medical conditions. /d. at 72.

       Construing all of the evidence in a light most favorable to Bums, the Court finds that a

reasonable jury could conclude that Yrrobali sought medical information and restricted his

climbing on the account of his disability. 48 See Mcinnis v. Alamo Cmty. Col!. Dist., 207 F.3d

276, 282 (5th Cir. 2000) (holding a jury could conclude that the plaintiff"was terminated

because his employer regarded him as disabled," where the plaintiff testified that he was a

disabled employee with an outstanding performance record and he "was terminated as a direct

consequence of the symptoms ofhis disability." (emphasis added)).

       In sum, the Court concludes that Bums had made out a' prima facie case on his disability

discrimination claim.

2. Pretext

       The Secretary argues that in requesting medication information from Bums's physician

and restricting Bums from climbing towers pending the receipt of the information, Yrrobali was

"addressing employee safety concerns." Substituted MSJ at 16; see also Def.'s Reply to MSJ at

2 ("Defendant sought to evaluate whether Plaintiff could perform the hazardous duty of his· job


       48
           Because Bums has carried his burden on the nexus element, the Court does not address the
Secretary's other argument that Bums fails to show that he was treated less favorably than other
employees, because he does not identify any other FTO who suffers from migraine or back issues. Def.'s
Reply to MSJ at S-6; see also Def.'s Objs. to R&R at 12. "[ O]ne possible way to prove nexus" is to show
that the plaintiff"was treated less favorably than non-disabled employees." LHC Grp., Inc., 773 F.3d at
696 (emphasis added) (citing and discussing Burch v. Coca-Cola Co., 119 F.3d 305,320 (5th Cir. 1997)).


                                                 -24-
(Tower Climbing) while ensuring safety for himself or others."). The magistrate judge

concluded that the Secretary satisfied its burden of production to show a legitimate,

nondiscriminatory reason. R&R at 15-16 (citing Martin v. Bay/and Inc., 181 F. App'x 422,424

(5th Cir. 2006) ("The district court did not err in considering safety as one of [defendant's]

legitimate, nondiscriminatory reasons.")). No objection was made to this conclusion.

       Since the Secretary offered a legitimate reason, the burden of production shifts to Burns

to show that the Secretary's proffered reason was pretext for discrimination. "Pretext is

established 'either through evidence of disparate treatment or by showing that the employer's

proffered explanation is false or unworthy of credence."' Delaval v. PTech Drilling Tubulars,

L.L.C., 824 F.3d 476,480 (5th Cir. 2016) (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th

Cir. 2003)). "At summary judgment, evidence demonstrating that the employer's explanation is

false or unworthy of credence, taken together with the plaintiff's prima facie case, is likely to

support an inference of discrimination even without further evidence of defendant's true

motive." Rodriguez, 820 F.3d at 765 (alteration and internal quotes omitted).

       Burns argues that the Secretary provides "shifting explanation[s]" about its reason. Pl.'s

Resp. to MSJ at 35. In support of that assertion, Bums points out that on August 18, 2018,

Yrrobali requested additional information from Bums's doctor, but on September 14, 2016,

Yrrobali rescinded that request-even though, up to this point, the CBP had not received the

information it requested. Id ("This begs the question ... why would they rescind the

requests?"). "[A] court may infer pretext where an employer has provided inconsistent or

conflicting explanations for its conduct." Alkhawa/deh v. Dow Chern. Co., 851 F.3d 422, 428

(5th Cir. 2017) (internal quotes omitted). Contrary to Bums's argument, the Secretary's

articulated reason remained consistent all throughout. See e.g., Pl.'s 2nd Set ofExs. at 69




                                                -25-
(Yrrobali's March 14,2016 email to Benn); id at 72 (Yrrobali's first letter seeking medical

information); id. at 106 (Yrrobali's statement to the EEO counselor).

       Nevertheless, the record also reflects that Yrrobali rescinded the prior letter-two weeks

after Bums made the initial contact with the EEO counselor, Pl.'s 2nd Set ofExs. at 142, and he

did so against Benn's recommendation, Pl.'s 1st Set ofExs. at 169, ECF No. 26-1. A reasonable

jury could infer from this additional evidence that Yrrobali was "dissembling to cover up a

discriminatory purpose." Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 134 (2000);

see also Nasti v. CIBA Specialty Chems. Corp., 492 F.3d 589, 594 (5th Cir. 2007) ("Such an

inference is consistent with the general principle of evidence law that the factfinder is entitled to

consider a party's dishonesty about a material fact as 'affirmative evidence of guilt.'" (internal

quotes omitted)).

       Next, as a further evidence of pretext, Bums points out that Molinar denied that she ever

reported any safety concerns to Apodaca and further denied having any conversation with any of

Bums's team members regarding safety concerns about Bums. PI's Resp. to MSJ at 38. As

discussed supra in Part IIIA.2(b), Apodaca testified that Molinar told him that "some of the guys

have some concerns about [Bums's] headache[s]," Def.'s Ex. 6 at 5, which he relayed to

Yrrobali. According to Yrroabli, he and Apodaca collaborated in assessing whether there was

any safety concern about Bums. Def.'s Ex. 2 at 19. To show pretext, Bums must produce

evidence demonstrating that Yrrobali or Apodaca "did not in good faith believe" what Molinar

allegedly said to Apodaca, "but relied on them in a bad faith pretext to discriminate against him

on the basis ofhis [disability]." Waggoner v. City ofGarland, Tex., 981 F.2d 1160, 1166 (5th

Cir. 1993). Because there is a fact dispute as to whether Molinar ever said to Apodaca what he




                                                -26-
claims she said, there is at least a fact dispute as to whether Apodaca acted in a bad faith pretext

for discrimination.

         In sum, the Court concludes that Burns's evidence of pretext, taken together with his

prima facie case, is sufficient to create a jury issue of whether the Secretary's proffered reason

was pretext for discrimination. At trial, "live testimony will assist the necessary credibility

choices in this case more effectively than printed [on the deposition transcripts]." Bienkowski v.

Am. Airlines, Inc., 851 F.2d 1503, 1507 (5th Cir. 1988). The Court concludes that the

Secretary's motion for summary judgment as to Burns's disparate treatment disability

discrimination claim should be denied.

C. Hostile Work Environment Claim

         To prevail on a disability-based hostile work environment claim under the RA, the

plaintiff must prove:

         (1) that [he] belongs to a protected group; (2) that [he] was subjected to unwelcome
         harassment; (3) that the harassment complained of was based on [his] disability or
         disabilities; (4) that the harassment complained of affected a term, condition, or
         privilege of employment; and (5) that the employer knew or should have known of
         the harassment and failed to take prompt, remedial action.

Soledad v. U.S. Dep 't ofTreasury, 304 F.3d 500, 506 (5th Cir. 2002) (quoting Flowers v. S.

Reg'! Physician Servs. Inc., 247 F.3d 229,235-36 (5th Cir. 2001) (extending Title VII hostile

work environment jurisprudence to disability-based hostile work environment claims under the

ADA)).

       "The legal standard for workplace harassment in this circuit is ... high." Gowesky v.

Singing River Hosp. Sys., 321 F.3d 503, 509 (5th Cir. 2003). In particular, to satisfy the fourth

element, the disability-based harassment must be sufficiently pervasive or severe to alter the

conditions of employment. Flowers, 247 F.3d at 236; Lauderdale v. Texas Dept. of Criminal




                                                -27-
Justice, Institutional Div., 512 F.3d 157, 163 (5th Cir. 2007) (Title VII). More, the alleged

harassment must have created a work environment that would have been perceived as hostile or

abusive by a reasonable employee. Credeur v. Louisiana Through Office ofAttorney Gen., 860

F.3d 785,797 (5th Cir. 2017); Septimus v. Univ. ofHouston, 399 F.3d 601,611 (5th Cir. 2005)

(Title VII). Whether a reasonable employee would perceive the environment as hostile or

abusive should be evaluated by looking at "the totality of the circumstances," including "the

frequency of the discriminatory conduct, its severity, whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an '

employee's work performance." Woods v. Delta Beverage Grp., Inc., 274 F.3d 295, 299 (5th

Cir. 2001) (Title VII).

       Burns complains of the following incidents as the basis of his hostile work environment

claim: (1) the first letter requesting medical information from Burns's doctor; (2) the second

letter requesting additional information in response to Dr. Rampy's letter Burns provided in

response to Yrrobali's first letter; and (3) the third letter wherein Yrrobali rescinded the requests

in the second letter, instructed Burns not to climb towers when he takes medications his doctor

referenced and further instructed him to notify Yrrobali when he takes those medications so that

other work arrangements could be made. Pl.'s Resp. to MSJ at 26. These incidents occurred

over a period of approximately five months: from April6, 2016, to September 14,2016.

       Considering against the record as a whole and drawing all inferences in favor of Burns,

the Court finds that the complai1_1ed-of conduct "is not the type that courts have found to

constitute harassment, and certainly not harassment that is sufficiently severe or pervasive to

create a hostile work environment." Credeur, 860 F.3d at 796. Yrrobali's actions in requesting

medical information simply were not harassment. See Molden v. E. Baton Rouge Par. Sch. Bd.,




                                                -28-
715 F. App'x 310, 317-18 (5th Cir. 2017) ("[A]sking for further medical information ... does

not compare to the level of hostility that the employee in Flowers[, 247 F.3d 229,] faced");

Church v. Sears Holding Corp., 605 F. App'x 119, 125 n.IS (3d Cir. 2015) ("The record shows

Archie asked for medical documentation twice between May 2010 and November 2010. No

reasonable juror would find these requests by a new manager over a seven-month period to

constitute a change in employment conditions."). Further, Yrrobali's instructions in his third

letter were issued in view of the recommendation by Bums's doctor that "[s]ome of his

medications can cause drowsiness and it is not recommended that he climb a tower when he is

drowsy." Pl.'s 2nd Set ofExs. at 75. No reasonable employee could perceive those instructions

unreasonably interfered with his work performance. Those instructions, like Yrrobali' s requests

for medical information, do not constitute harassment.

       Bums argues that Yrrobali' s actions resulted in loss of pay, and therefore altered the

conditions of his employment. Pl.'s Resp. to MSJ at 27. However, "the critical question is

whether the altered conditions of her employment created an abusive work environment."

Credeur, 860 F.3d at 797. "It is ... significant that none of [Yrrobali's] actions were 'physically

threatening or humiliating' or 'even offensive."' Id at 796 (citing Flowers, 247 F.3d at 236). To

the contrary, Bums testified that even after issuing the first letter, Yrrobali continued to maintain

a "professional" relationship with him, and there were "no issues" between them. Def. 'sEx. 1 at

20. Yrrobali recqmmended good performance ratings and awards for Bums, and no disciplinary

actions were taken against him. ld. at 20-21. There is also no evidence of any intimidation,

ridicule, and insult against Bums-much less evidence of any "discriminatory intimidation,

ridicule, and insult." Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).




                                                -29-
        In sum, there is no basis upon which a reasonable jury could find in Bums's favor on his

hostile work environment claim. The Court therefore concludes that the Secretary is entitled to

summary judgment as to the hostile work environment claim.

                                     IV.   CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Magistrate Judge Anne T. Berton's

Report and Recommendation (ECF No. 40) is ACCEPTED IN PART and REJECTED IN

PART.

        IT IS FURTHER ORDERED that the Secretary's Motion for Summary Judgment"

(ECF No. 22), as substituted by "Substituted Motion for Summary Judgment" (ECF No. 31 ), is

GRANTED IN PART and DENIED IN PART. The motion is GRANTED as to Bums's

retaliation claim and hostile work environment claim and is DENIED as to Bum_s's improper

medical inquiry claim and disparate treatment disability discrimination claim. Bums's retaliation

and hostile work environment claims are DISMISSED.

        So ORDERED and SIGNED          thi_;>~il;"y of January 2020.




                                              -30-
